[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The marriage of the parties was dissolved by this court on May 2, 1991. The parties stipulated as to the division of their property and orders were entered in accordance with the stipulations.
There was one issue unresolved, and the court reserved jurisdiction to decide the matter. The open question involved the fair market value of real property located at 22-24 Long Ridge Road, Stamford, in which the defendant owned an interest. Once the value of this asset was determined, the parties would apportion the value of the defendant's interest between themselves in accordance with the orders issued at the time of the dissolution of their marriage.
The court held evidentiary hearings on the issue of the fair market value of the Long Ridge property on May 21, 22 and 24, 1991. CT Page 4330
The court finds the more credible evidence to be that the income approach to value is the best method to use to determine the fair market value of the subject property. The court further finds that the appropriate capitalization rate is 10.75%.
The court has determined the fair market value based on the following gross income less the ordinary expenses found to be appropriate for consideration.
Gross income                                   $117,000
less: Ordinary expenses
           Taxes                         $ 9,509 Utilities                       2,999 Insurance                       2,521 Painting and plumbing           3,309 Office expense                    256 Reserve for RR                 1,000 -------- 19,594 -------- Net income before debt service          $ 97,406
Capitalization at .1075
Property value              $906,100
The court finds the fair market value of the subject property to be $906,000.
NOVACK, J.